Title: Lyman C. Draper to James Madison, 8 May 1833
From: Draper, Lyman C.
To: Madison, James


                        
                            
                                Dear Sir:
                            
                            
                                
                                    Lockport, Niagara County, N. Y.
                                
                                May 9th, 1833.
                            
                        
                        I am contemplating the compilation of a work to be entitled "The Lives of the Presidents of the United
                            States"; and as I am rather destitute of materials for writing a full and accurate account of the public and private lives
                            of Mr. John Quincy Adams, yourself, and your Successor in office, I have been compelled to resort to the former personage
                            himself; the Son-in-law of Mr. Monroe, P. M. at the City of New-york; and am now forced to petition at your hands an
                            auto-biography or a sketch of your life.
                        By doing so you would confer a great favour upon me, and the community at large for which I shall be
                            grateful—and I trust the people also. If it should not interfere with your convenience and other duties, I shall be much
                            obliged to you, and should be grateful for all the information upon this subject which you could communicate to me as it
                            would greatly aid and facilitate my labours in the undertaking above mentioned. Yours Respectfully
                        
                            
                                Lyman C. Draper
                            
                        
                    